Promissory Installment Note

Note#

2028000                                            Date:                August
10, 2006






Borrower:       Probe Manufacturing, Inc.
                       3050 Pullman Street
                       Costa Mesa,  CA 92661


Payee:       

Ashford Capital Transition Fund               Amount          $100,000




Interest Rate:  12% per annum


PAYMENT TERMS.  This Note is due and payable as follows, to-wit:  Interest
payments of $1,000 on August 15, 2006 and September 15, 2006.  Eighteen monthly
payments of $3,321.43 including Principal and interest, commencing October 15,
2006 and each month thereafter on the 15th day of the month,  With a final
balloon payment due on April 15, 2008 of $55,010.37.




PRE-PAYMENT. Borrower will allocate 50% of all equity financing raised by the
Company to pay off its debt.  The Borrower may prepay all or part of this note
at anytime.




DEFAULT AND ACCELERATION CLAUSE.  If Borrower defaults in the payment of this
Note or in the performance of any obligation, and the default continues for five
(5) days after Payee gives Borrower notice of the default, then Payee may
declare the unpaid principal balance and earned interest on this Note
immediately due.  Borrower and each surety, endorser, and guarantor waive all
demands for payment, presentation for payment, notices of intentions to
accelerate maturity, notices of acceleration of maturity, protests, and notices
of protest, to the extent permitted by law.




ATTORNEY’S FEES.  If this Note is given to an attorney for collection or
enforcement, or if suit is brought for collection or enforcement, or if it is
collected or enforced through probate, bankruptcy, or other judicial proceeding,
then Borrower shall pay Payee all costs of collection and enforcement, including
reasonable attorney’s fees and court costs in addition to other amounts due.




SEVERABILITY.  If any provision of this Note or the application thereof shall,
for any reason and to any extent, be invalid or unenforceable, neither the
remainder of this Note nor the application of the provision to other persons,
entities or circumstances shall be affected thereby, but instead shall be
enforced to the maximum extent permitted by law.




BINDING EFFECT.  The covenants, obligations and conditions herein contained
shall be binding on and inure to the benefit of the heirs, legal
representatives, and assigns of the parties hereto.




GOVERNING LAW.  This Note shall be governed, construed and interpreted by,
through and under the Laws of the State of California.  


EXECUTED as of  August 10, 2006                Effective Date June 30, 2006




Probe Manufacturing , Inc.,

a Nevada corporation

Ashford Capital Transition Fund

By: _____________________________

By:______________________________

Its: ________________ Date: ________

Its: ________________ Date: _________

                                         





 

P:\notes payable\Template.doc


